DETAILED ACTION
This office action is in response to the amendments and remarks filed on Feb. 22, 2020.  
Claims 1-20 are currently allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relates to waking a printer from a sleep mode based on a user policy and proximity (original disclosure, i.e. para. 2 and etc.).
With regard to Claim 1, the closest prior arts of record, Kato, Oguma and Ebi , do not disclose or suggest fully, among the other limitations, the additional required limitation of “mapping the tag information for a user in a user list on the server; checking a policy for the user; waking the electronic device from a sleep mode for operation by the user responsive to a determination the user is likely to use the electronic device responsive to the policy; and sending the policy for the user from the server to an adaptive machine learning application”.  These additional features in combination with all the other features required in the claimed invention, are not fully disclosed by the prior art(s) of record.
With regard to Claims 2-15, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.

With regard to Claim 16, the closest prior arts of record, Kato, Oguma and Ebi, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… map the tag information to the user in a user list on the server; check the policy for the user; put the electronic device in an operational mode from a sleep mode for operation by the user responsive to a determination the user is likely to use the electronic device responsive to the policy; and send the policy for the user to an adaptive machine learning application for updating the policy for the user”.  These additional features in combination with all the other features required in the claimed invention, are not fully disclosed by the prior art(s) of record.
With regard to Claims 17-20, the claims are depending from the independent Claim 16, each encompasses the required limitations recited in the independent claim discussed above.
Therefore, Claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/JACKY X ZHENG/Primary Examiner, Art Unit 2675